Citation Nr: 0919390	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
 




INTRODUCTION

The Veteran had active military service from December 1967 to 
April 1972.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.

The Board denied the Veteran's claim for a rating in excess 
of 10 percent for PTSD in an August 2006 decision; but this 
decision was vacated by the Court of Appeals for Veterans 
Claims (Court) remanded back to the Board.

It is noted that in June 2007, while his claim was pending 
before the Court, the Veteran filed a new claim for a rating 
in excess of 10 percent for PTSD.  The RO subsequently issued 
a rating decision in January 2008 denying the Veteran's 
claim, and the Veteran submitted a timely notice of 
disagreement.  However, because the Court vacated the Board's 
August 2006 decision, it is as if that decision had never 
been rendered, and therefore the Board reassumes jurisdiction 
over the claim of entitlement to a rating in excess of 10 
percent for PTSD.  As such, the RO has no duty to provide the 
Veteran with a statement of the case for the claim that was 
filed in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has submitted several statements indicating that 
VA has not obtained all of his treatment records.  He 
contends that VA has failed to obtain two years worth of 
treatment records, including records from several psychiatric 
hospitalizations.  The Veteran's assertion of missing 
treatment was also noted in the Court's memorandum decision; 
and the Veteran has subsequently reiterated his concern that 
treatment records are missing. 

In his February 2008 notice of disagreement (which was 
discussed in the introduction), the Veteran indicated that VA 
had not obtained treatment records from 2004 to 2006, 
including records from a hospitalization in which he was 
placed in the lock down ward.

A review of the Veteran's claims file reveals that VA 
treatment records had been obtained until August 2004 but, 
with the exception hospitalization records from November 3, 
2005 to December 2, 2005, the next series of treatment 
records does not begin until January 2007. 

Treatment records were printed in November 2007, covering 
treatment from January 2007 to November 2007.  Nevertheless, 
in response to a letter from the Board, the Veteran indicated 
in July 2008 that the RO had left out about 2 years worth of 
treatment records, including 2 hospital stays due to PTSD.  
While the Board regrets the delay that will be caused by a 
remand, it is incumbent on the Board to obtain medical 
evidence that may support the Veteran's claim; furthermore, 
both the Veteran and his representative have urged that these 
records be obtained.

It is also noted that the Veteran's representative in an 
August 2008 statement indicated that VA had ignored the 
medical records of the Veteran's supervisor bringing him to 
the VA medical center in Jackson because of problems on the 
job.  Efforts should be made to obtain the Veteran's 
employment personnel file from the United States Postal 
Service office in Jackson, Mississippi.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide specific date ranges for the 2 
hospitalizations from which he asserts 
records are missing.

2.  Then, ensure that any medical/hospital 
records cited by the Veteran are of 
record, and obtain any records he 
identifies that are not of record.

3.  Obtain VA treatment records from 
August 2004 until February 2007 (with the 
exception of VA hospitalization records 
from November and December 2005), and from 
November 2007 to the present.

4.  Contact the United States Postal 
Office which employs the Veteran in 
Jackson, Mississippi and request a copy of 
the Veteran's employment personnel file.  

5.  Once the following development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from it.  

6.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




